UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2015 Commission File Number:001-33621 ALEXCO RESOURCE CORPORATION (Translation of registrant's name into English) Suite 1150-200 Granville Street Vancouver, British Columbia, Canada V6C 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [] Form 20-F[ x ] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] SUBMITTED HEREWITH Exhibits Alexco to Release Third Quarter 2015 Results on November 12, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALEXCO RESOURCE CORP. (Registrant) Date: November 5, 2015 By: /s/ Mike Clark Mike Clark Chief Financial Officer
